Case 2:16-cr-00114-KM Document 157 Filed 08/28/19 Page 1 of 2 PageID: 5828




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA
                                                    NO. 2:16-CR-114-KM
       v.                                           (Hon. Kevin MeNulty)

BERNARD GREENSPAN,                           :   SUGGESTION OF MOOTNESS
                                                     £XV\4   CRDtZ OF 2mFtI5SfrL—
              Defendant.                     :                     /&t.oirnrJ


       Defendant Bernard Greenspan moved this Court pro se on May 14, 2019 (Doe.

148) for a redLiction in the length of his sentence based on “extraordinary and

compelling reasons,” 18 U.S.C. § 3582(c)(1)(A)O), to wit, diagnosis of a terminal

illness (lymphoma, stage IV), or in the alternative on account of advanced age and

debilitated physical condition. See a/so Doc. 149, 152. Long after being ordered to

respond (see Doe. 150), the government on August 8 filed a memorandum in opposi

tion, supported by an affidavit of the Clinical Director at FMC Butner. In that Oppo

sition, the government denied that Dr. Greenspan had a “terminal illness.” Doe. 154.

The supporting affidavit, signed by a medical doctor, asserted that Dr. Greenspan was

“responding to   ...   chemotherapy,” was “tolerating the chemotherapy regimen better

than would be expected.” and on that basis ‘will do well.” Doe. 154-I. On August 13,

2019, the defendant, by counsel, filed a Reply refitting these assertions as a matter of

fact and law and urging his immediate release. Doe. 155. Two days later, on August

15, 2019, Bernard Greenspan, age 82, died of his disease in Bureau of Prisons

custody at FMC Butner after serving more than two years of his four-year sentence.
 Case 2:16-cr-00114-KM Document 157 Filed 08/28/19 Page 2 of 2 PageID: 5829




         For the foregoing reasons, undersigned counsel for the defendant suggests that

  the defendant’s pending motion is moot and may properly be dismissed on that basis.


                                                   Respectfully submitted,
  Dated: August 27, 2019
                                                   s/Peter Goldberger
                                                   PETER GOLDBERGER
  SO ORDERED,                                      50 Rittenhouse Place
  this Wlay of August, 2019.                       Ardmore, PA 19003-2276
  BY THE COURT:                                       (610) 649-8200

                            C                                           cravcrizon.net
     VIN McNULTY. U.S.D.J.                         Counsel for Defendant
ç’Vv1C   ‘+à
  -_----——                      CERTIFICATE OF SERVICE

          On 8/27/2019. 1 served a copy of the foregoing document on the attorneys for

  the government by notice of electronic filing, addressed to:

         Danielle Altbnzo Waisman. Esq.
         Joseph N. Minish. Esq.
          Ass’t U.S. Attorneys

                                                      s/Pete,’ Go1dberer




                                           -7-
